 

Exhibit 10.29

RAPTOR PHARMACEUTICAL CORP.
2010 stock Incentive PLAN

2016 RESTRICTED SHARE UNIT AWARD AGREEMENT

Raptor Pharmaceutical Corp., a Delaware corporation, (the “Company”), pursuant
to its 2010 Stock Incentive Plan, as amended from time to time (the “Plan”),
hereby grants to the holder listed below (the “Participant”), an award of
restricted share units (“Restricted Share Units” or “RSUs”).  Each vested
Restricted Share Unit represents the right to receive, in accordance with this
Restricted Share Unit Award Agreement (the “Agreement”), one share of common
stock of the Company (“Share”).  This award of Restricted Share Units is subject
to all of the terms and conditions set forth herein and the Plan, which is
incorporated herein by reference.  Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Agreement.

Article I.

 

SPECIFIC TERMS, SELL TO COVER AND ACKNOWLEDGEMENT

1.1Specific Terms.  The RSUs have the following terms:

 

Participant:

 

Grant Date:

 

Total Number of RSUs:

 

Vesting Commencement Date:

 

Vesting Schedule:

 

Termination:

If the Participant’s  Continuous Service terminates prior to the applicable
vesting date, all RSUs that have not become vested on or prior to the date of
such termination of Continuous Service (after taking into consideration any
vesting that may occur in connection with such termination of Continuous
Service, if any) will thereupon be automatically forfeited by the Participant
without payment of any consideration therefor.  

1.2Withholding Taxes.  Participant understands that the terms of this award of
RSUs explicitly includes the following (a “Sell to Cover”):

Sell to Cover:  Upon vesting of the RSUs and release of the resulting Shares,
the Company, on the Participant’s behalf, will instruct the Company’s transfer
agent (together with any other party the Company determines necessary to execute
the Sell to Cover, the “Agent”) to sell that number of Shares determined in
accordance with Section 2.6 of the Agreement as may be necessary to satisfy any
resulting withholding tax obligations and social security contributions on the
Company, and the Agent will remit the cash proceeds of such sale to the Company.
The Company shall then make a cash payment equal to the required tax withholding
and social security contributions from the cash proceeds of such sale directly
to the appropriate taxing authorities.

The Participant has carefully reviewed Section 2.6 of the Agreement and the
Participant hereby represents and warrants that on the date hereof he or she is
not subject to any legal, regulatory or contractual restriction that would
prevent the Agent from conducting sales, does not

1

 

SV\1688689.3

--------------------------------------------------------------------------------

 

have, and will not attempt to exercise, authority, influence or control over any
sales of Shares effected by the Agent pursuant to the Agreement.

1.3Acknowledgement. By accepting the grant of the RSUs on the website to which
this Agreement is posted, the Participant agrees to be bound by the terms and
conditions of the Plan and the Agreement.  The Participant has reviewed this
Agreement and the Plan in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of this Agreement and the Plan.  The Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or the Agreement.  

ARTICLE II.

GRANT OF RESTRICTED ShaRE UNITS

2.1Grant of RSUs.  Pursuant to the terms and conditions set forth in the Plan
and this Agreement, effective as of the Grant Date set forth in this Agreement,
the Company hereby grants to the Participant an award of RSUs under the Plan in
consideration of the Participant’s past and/or continued employment with or
service to the Company or any Affiliates and for other good and valuable
consideration.

2.2Unsecured Obligation to RSUs.  Unless and until the RSUs have vested in the
manner set forth in this Article 2 hereof, the Participant will have no right to
receive Shares under any such RSUs.  Prior to actual payment of any vested RSUs,
such RSUs will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company.  

2.3Vesting Schedule.  Subject to Section 2.5 hereof, the RSUs shall vest and
become nonforfeitable with respect to the applicable portion thereof according
to the vesting schedule set forth in Article I (rounding down to the nearest
whole Share).  

2.4Consideration to the Company.  In consideration of the grant of the award of
RSUs pursuant hereto, the Participant agrees to render faithful and efficient
services to the Company or any Affiliate.  

2.5Forfeiture, Termination and Cancellation upon Termination of Continuous
Service.  Notwithstanding any contrary provision of this Agreement or the Plan,
upon the Participant’s termination of Continuous Service for any or no reason,
all Restricted Share Units which has not vested prior to or in connection with
such termination of Continuous Service (after taking into consideration any
accelerated vesting which may occur in connection with such termination of
Continuous Service (if any)) shall thereupon automatically be forfeited,
terminated and cancelled as of the applicable termination date without payment
of any consideration by the Company, and the Participant, or the Participant’s
beneficiary or personal representative, as the case may be, shall have no
further rights hereunder.  No portion of the RSUs which has not become vested as
of the date on which the Participant incurs a termination of Continuous Service
shall thereafter become vested.

2.6Issuance of Shares upon Vesting.  

(a)As soon as administratively practicable following the vesting of any
Restricted Share Units pursuant to Section 2.3 hereof, but in no event later
than thirty (30) days after such vesting date (for the avoidance of doubt, this
deadline is intended to comply with the “short term deferral” exemption from
Section 409A of the Code), the Company shall deliver to the Participant (or any

2

 

SV\1688689.3

--------------------------------------------------------------------------------

 

transferee permitted under Section 3.2 hereof) a number of Shares (either by
delivering one or more certificates for such Shares or by entering such Shares
in book entry form, as determined by the Company in its sole discretion) equal
to the number of RSUs subject to this Award that vest on the applicable vesting
date, unless such RSUs terminate prior to the given vesting date pursuant to
Section 2.5 hereof.  Notwithstanding the foregoing, in the event Shares cannot
be issued pursuant to Section 17 of the Plan, the Shares shall be issued
pursuant to the preceding sentence as soon as administratively practicable after
the Administrator determines that Shares can again be issued in accordance with
such Section. 

(b)In accordance with Section 7 of the Plan, the Company shall have the
authority and the right to deduct or withhold, or to require the Participant to
remit to the Company, an amount sufficient to satisfy all applicable federal,
state, foreign and local taxes and/or social security contributions required by
law to be withheld with respect to any taxable event arising in connection with
the RSUs.  Such tax withholding and/or social security contributions obligations
shall be made by using a Sell to Cover pursuant to Section 1.2
hereof.  Notwithstanding any other provision of this Agreement, the Company
shall not be obligated to deliver any new certificate representing Shares to the
Participant or the Participant’s legal representative or enter such Shares in
book entry form unless and until the Participant or the Participant’s legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state, foreign and local taxes applicable to the taxable income of the
Participant and/or social security contributions resulting from the grant or
vesting of the Restricted Share Units or the issuance of Shares.  A Sell to
Cover method will be used to satisfy any tax withholding obligations and/or
social security contributions and Participant hereby acknowledges and agrees:

(A)The Participant hereby appoints the Agent as the Participant’s agent and
directs the Agent to (1) sell on the open market at the then prevailing market
price(s), on Participant’s behalf, as soon as practicable on or after the date
RSUs are settled, that number (rounded up to the next whole number) of the
Shares so issued necessary to generate proceeds to cover (x) any tax withholding
obligations and social security obligations incurred with respect to such
vesting or issuance and (y) all applicable fees and commissions due to, or
required to be collected by, the Agent with respect thereto, and (2) remit the
cash proceeds of such sale to the Company.

(B)The Participant hereby authorizes the Company and the Agent to cooperate and
communicate with one another to determine the number of Shares that must be sold
pursuant to subsection (A) above.

(C)The Participant understands that the Agent may effect sales as provided in
subsection (A) above in one or more sales and that the average price for
executions resulting from bunched orders will be assigned to the Participant’s
account.  In addition, the Participant acknowledges that it may not be possible
to sell Shares as provided by subsection (A) above due to (1) a legal or
contractual restriction applicable to the Participant or the Agent, (2) a market
disruption, or (3) rules governing order execution priority on the national
exchange where the Shares may be traded.  In the event of the Agent’s inability
to sell Shares, the Participant will continue to be responsible for the timely
payment to the Company and/or its Affiliates of all federal, state, local and
foreign taxes that are required by applicable laws and regulations to be
withheld, including but not limited to those amounts specified in subsection (A)
above.

(D) The Participant acknowledges that regardless of any other term or condition
of this Section 2.6(b), the Agent will not be liable to the Participant for (1)
special, indirect, punitive, exemplary, or consequential damages, or incidental
losses or damages of any kind, or (2) any failure to perform or for any delay in
performance that results from a cause or circumstance that is beyond its
reasonable control.

3

 

SV\1688689.3

--------------------------------------------------------------------------------

 

(E) The Participant hereby agrees to execute and deliver to the Agent any other
agreements or documents as the Agent reasonably deems necessary or appropriate
to carry out the purposes and intent of this Section 2.6(b).  The Agent is a
third-party beneficiary of this Section 2.6(b). 

(F) This Section 2.6(b) shall terminate not earlier than the date on which all
tax withholding and social security obligations arising in connection with the
vesting of the Award have been satisfied.  

2.7Conditions to Delivery of Shares.  The Shares deliverable hereunder may be
either previously authorized but unissued Shares, treasury Shares or issued
Shares which have then been reacquired by the Company.  Such Shares shall be
fully paid and non-assessable.  The Company shall not be required to issue or
deliver any certificates or make any book entries evidencing Shares deliverable
hereunder prior to fulfillment of the conditions set forth in Section 17 of the
Plan.

2.8Rights as Stockholder.  The holder of the RSUs shall not be, nor have any of
the rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of the RSUs and
any Shares underlying the RSUs and deliverable hereunder unless and until such
Shares shall have been issued by the Company and held of record by such holder
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company).  No adjustment shall be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued.  

ARTICLE III.

OTHER PROVISIONS

3.1Administration.  The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret, amend
or revoke any such rules.  All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Participant, the Company and all other interested persons.  No member
of the Committee or the Board shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan,
this Agreement or the RSUs.  

3.2Grant is Not Transferable.  During the lifetime of the Participant, the RSUs
may not be sold, pledged, assigned or transferred in any manner other than by
will or the laws of descent and distribution, provided that, the Committee may,
in its discretion, consent to such transfer pursuant to Section 8 of the Plan.
Neither the RSUs nor any interest or right therein shall be made liable for the
debts, contracts or engagements of the Participant or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence.

3.3Tax Consultation.  The Participant understands that the Participant may
suffer adverse tax consequences in connection with the RSUs granted pursuant to
this Agreement (and the Shares issuable with respect thereto).  The Participant
represents that the Participant has consulted with any tax consultants the
Participant deems advisable in connection with the RSUs and the issuance of
Shares with respect thereto and that the Participant is not relying on the
Company for any tax advice.

4

 

SV\1688689.3

--------------------------------------------------------------------------------

 

3.4Adjustments. The Participant acknowledges that the RSUs are subject to
modification and termination in certain events as provided in this Agreement,
and as provided for in the Plan. 

3.5Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records.  Any notice shall be deemed duly
given when sent via email or when sent by reputable overnight courier or by
certified mail (return receipt requested) through the United States Postal
Service.

3.6Participant’s Representations.  If the Shares issuable hereunder have not
been registered under the Securities Act of 1933, as amended, or any applicable
state laws on an effective registration statement at the time of such issuance,
the Participant shall, if required by the Company, concurrently with such
issuance, make such written representations as are deemed necessary or
appropriate by the Company and/or its counsel.

3.7Titles.  Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

3.8Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.9Conformity to Securities Laws.  The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any other Applicable
Law.  Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the RSUs are granted, only in such a manner as to conform to
Applicable Law.  To the extent permitted by Applicable Law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
Applicable Law.

3.10Amendment, Suspension and Termination.  To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board; provided, however, that, except as may otherwise be provided by the Plan,
no amendment, modification, suspension or termination of this Agreement shall
adversely affect the RSUs in any material way without the prior written consent
of the Participant.

3.11Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth in Section 3.2 hereof, this Agreement shall
be binding upon the Participant and his or her heirs, executors, administrators,
successors and assigns.

3.12Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the RSUs and this Agreement shall
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by Applicable Law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

5

 

SV\1688689.3

--------------------------------------------------------------------------------

 

3.13Entire Agreement.  The Plan and this Agreement (including all appendices and
exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and the Participant with respect to the subject matter hereof.  

3.14Section 409A.  Notwithstanding any other provision of the Plan or this
Agreement, the Plan and this Agreement shall be interpreted in accordance with
the requirements of Section 409A of the Code.  The Committee may, in its
discretion, adopt such amendments to the Plan or this Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Committee determines are
necessary or appropriate to (i) exempt the Award from Section 409A and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, or (ii) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance.  

3.15Limitation on Participant’s Rights.  Participation in the Plan confers no
rights or interests other than as herein provided.  This Agreement creates only
a contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust.  The Plan, in and of itself, has no
assets.  Participant shall have only the rights of a general unsecured creditor
of the Company and its Affiliates with respect to amounts credited and benefits
payable, if any, with respect to the RSUs, and rights no greater than the right
to receive the Shares as a general unsecured creditor with respect to RSUs, as
and when payable hereunder.  

3.16Not a Contract of Service Relationship.  Nothing in this Agreement or in the
Plan shall confer upon the Participant any right to continue to serve as an
Employee or other service provider of the Company or any of its Affiliates or
shall interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an Affiliate and the Participant.

 

6

 

SV\1688689.3